Case 4:19-cv-00180-ALM-KPJ Document 201 Filed 03/03/20 Page 1 of 1 PageID #: 4455



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

   EDWARD BUTOWSKY,                                 §
                                                    §
                   Plaintiff,                       §
                                                    §
   v.                                               §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                    §
   MICHAEL GOTTLIEB, et al.,                        §
                                                    §
                   Defendants.
                                               ORDER

           Pending before the Court is Defendants Michael Gottlieb, Meryl Governski, and Boies

  Schiller Flexner LLP’s (together, the “BSF Defendants”) Unopposed Motion for Continuance of

  the Court’s March 3, 2020 Teleconference (the “Motion”) (Dkt. 200). In the Motion, the BSF

  Defendants request that the Court reschedule the telephone conference set for March 3, 2020, to

  March 9, 2020, as the BSF Defendants’ lead counsel has a conflict. See Dkt. 200 at 2.

  However, due to the large number of parties in this case and the Court’s schedule, the Court

. cannot move the hearing to next week. It is not required that lead counsel appear for this hearing.
          Upon consideration, the Court finds that the Motion (Dkt. 200) is hereby DENIED.

           IT IS THEREFORE ORDERED that counsel for all parties shall appear telephonically

        on Tuesday, March 3, 2020, at 1:30 p.m., as previously ordered by the Court. See Dkt. 199.

               So ORDERED and SIGNED this 3rd day of March, 2020.




                                                   ____________________________________
                                                   KIMBERLY C. PRIEST JOHNSON
                                                   UNITED STATES MAGISTRATE JUDGE
